******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
MARCIA JORDAN v. ZONING BOARD OF APPEALS
         OF THE CITY OF NORWALK
                (AC 37718)
              Gruendel, Prescott and Mullins, Js.*
       Argued February 8—officially released April 19, 2016

   (Appeal from Superior Court, judicial district of
Stamford-Norwalk, Hon. A. William Mottolese, judge
                  trial referee.)
  Anthony M. Modugno, with whom, on the brief, was
Frank Modugno, for the appellant (plaintiff).
 Carolyn M. Colangelo, with whom was Brian L.
McCann, for the appellee (defendant).
                                  Opinion

  PER CURIAM. After having reviewed the record and
the parties’ appellate briefs, and after having considered
their oral arguments, we conclude that certification of
this matter was improvidently granted. See Foxwood
Master Condominium Assn., Inc. v. Planning & Zon-
ing Board, 26 Conn. App. 912, 913, 598 A.2d 369 (1991)
(per curiam) (‘‘[o]ur review of the record and briefs,
and the oral arguments presented convince us that the
petition for certification was improvidently granted’’);
Wood v. Planning & Zoning Commission, 17 Conn.
App. 812, 813, 550 A.2d 1103 (1988) (per curiam).
   The appeal is dismissed.
  * The listing of judges reflects their seniority status on this court as of
the date of oral argument.